                   Case 2:19-cr-00259-JCC Document 33 Filed 11/13/20 Page 1 of 1


Andy Quach

From:                              cacd ecfmail
Sent:                              Friday, November 13, 2020 3:01 PM
To:                                ecfnef CACD
Subject:                           Activity in Case 2:20-mj-05450-DUTY USA v. Hernandez Notice to Receiving District of
                                   Criminal Case Transfer


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                             UNITED STATES DISTRICT COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing

The following transaction was entered on 11/13/2020 at 3:01 PM PST and filed on 11/13/2020
Case Name:          USA v. Hernandez
Case Number:        2:20-mj-05450-DUTY
Filer:
Document Number: No document attached

Docket Text:
Notice to Western District of Washington of a Rule 5 or Rule 32 Initial Appearance as to
Defendant Ryan Hernandez. Your case number is: CR-19-259-JCC. The clerk will transmit any
restricted documents via email. Using your PACER account, you may retrieve the docket
sheet and any text-only entries via the case number link. The following document link(s) is
also provided: [4] Initial Appearance - Arrest on Out of District Warrant - Rule 5(c)(3) (fka Rule
40),. The finance office will transmit the cash deposit The Clerk will forward the passport to
you If you require certified copies of any documents, please send a request to email address
CrimIntakeCourtDocs-LA@cacd.uscourts.gov. (mat)


2:20-mj-05450-DUTY-1 Notice has been electronically mailed to:

US Attorney's Office   USACAC.Criminal@usdoj.gov, CaseView.ECF@usdoj.gov

Sara L Caplan   saralcaplan@gmail.com

2:20-mj-05450-DUTY-1 Notice has been delivered by First Class U. S. Mail or by other means BY THE FILER to :




                                                             1
